Citation Nr: 1724184	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for defective vision.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a chronic eye disability manifested by light sensitivity and blurred vision.  

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to a compensable rating for residuals of a right index finger fracture.

10.  Entitlement to a rating in excess of 10 percent for residuals of a right index finger fracture.

11.  Entitlement to a compensable rating for residuals of a left ring finger fracture.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2016, the Veteran testified at a video hearing before the Board, and a transcript of this hearing has been included in the claims folder.  
The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

Given the Veteran's personal hearing testimony, the Board has recharacterized his claim of service connection for defective vision as service connection for a chronic eye disability manifested by light sensitivity and blurred vision.  

Since issuance of the July 2013 statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in May 2016 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2016).  

The claims of service connection for a low back disability, a right ankle disability, a chronic eye disability manifested by light sensitivity and blurred vision, a right knee disorder, and a left knee disorder as well as the claims for increased ratings for residuals of a right index finger fracture and a left ring finger fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 1994 rating decision denied the Veteran's claims for service connection for a low back disability, a right ankle disability, and defective vision; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the June 1994 rating decision is new and is related to an unestablished fact necessary to substantiate the claims of service connection a low back disability, a right ankle disability, and defective vision, and it raises a reasonable possibility of substantiating the claims.

3.  The residuals of the right index finger fracture includes complaints of pain at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a right ankle disability is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for defective vision is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for at least a 10 percent rating for residuals of a right index finger fracture have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5225, 5229 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the Court has viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason the claim was last denied but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the criteria above in mind, the record shows that a June 1994 rating decision denied the Veteran's claims for service connection for a low back disability, a right ankle disability, and defective vision because, among other things, there were not current diagnoses of these disabilities.  The Veteran did not appeal the June 1994 rating decision or file new and material medical evidence related to any of them in the first post-decision year.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the June 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since the final decision, VA received VA and private treatment records that for the first time show diagnoses of low back and right ankle disabilities as well as a disability of the eye (i.e., cataracts).  See, e.g., VA examinations dated in February 2011; private doctor statements dated in August 2013.  Therefore, because a current disability is a condition precedent for establishing service connection (see Hickson v. West, 12 Vet. App. 247, 253 (1999)), the Board finds that this medical evidence constitutes new and material evidence, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

The Rating Claim

The Veteran claims, in substance, that he is entitled to at least a compensable rating for residuals of a right index finger fracture because it hurts all the time and he has lost motion.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's residuals of a right index finger fracture are rated as non compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5225.  Diagnostic Code 5225 provides a 10 percent rating for favorable and unfavorable ankylosis of either index finger.
Given the nature and location of the Veteran's service connected disability, as well as the fact that ankylosis was not diagnosed at either of his most recent VA examinations (see VA examinations dated in February 2011 and October 2011), the Board finds that the residuals of a right index finger fracture are also ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5229 for limitation of motion of the index finger.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

In this regard, Diagnostic Code 5229 provides a 10 percent rating for limitation of motion of the index finger in the major or minor hand when there is a gap of one inch (2.5 centimeters) or more between the fingertip of either the major or minor hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011); but see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) (holding that 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying Diagnostic Code that provides a compensable rating for lost motion). 

With this criteria in mind, the Board finds that at all times during the pendency of the appeal, the Veteran has complained of right index finger pain with lost motion.  Moreover, at the September 2010 VA examination the Veteran complained of right index finger pain, swelling, and numbness, and it was reported that his disability caused him to have problems tying shoelaces and fastening buttons.  On examination, it was noted that the gap between the proximal creases of the palm to the right hand index finger was 7.5 cm.  Similarly, when examined in October 2011 the Veteran continued to complain of right index finger pain as well as decreased strength and dexterity.

The Veteran's complaints of right index finger pain constitute competent evidence because it is something he can feel and see and because it is consistent with the nature of his service-connected disability.  See Davidson, supra.  Thus, taking into account 38 C.F.R. §§ 4.40, 4.45, 4.59 and resolving reasonable doubt in favor of the Veteran, the Board finds that his symptoms meet the criteria for at least a 10 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5229; Also see Burton, supra.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson, supra.



ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability; to this extent only the appeal is granted.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability; to this extent only the appeal is granted.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for defective vision; to this extent only the appeal is granted.

A 10 percent disability rating for residuals of a right index finger fracture is granted.


REMAND

The record shows that in August 2014, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  However, neither a request for these records nor the records themselves appear in the claims file.  Similarly, although in July 2013 the RO requested possible outstanding records of the Veteran from a reserve component, neither the records themselves nor a statement that such records do not exist appears in the claims file.  Therefore, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  

While these issues are in remand status, the AOJ should also obtain and associate with the record any other outstanding VA or private treatment records.  See 38 U.S.C.A. § 5103A(b).

As to the claims of service connection for a low back disability, a right ankle disability, a right knee disorder, and a left knee disorder, the Veteran was provided a VA examination in February 2011.  As to the claims of service connection for a low back disability and a right knee disorder, VA received etiology opinions from the Veteran's doctor in August 2013.  However, the Board does not find the VA examination or the private etiology opinions adequate because the VA examiner improperly relied solely on the absence of documentary evidence as a rationale for the negative nexus opinions and the private examiner did not provide a rationale for the etiology opinions.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  The Board also notes that while the February 2011 VA examiner did not diagnose the Veteran with a chronic right knee disability, only pain and effusion, the private examiner in August 2013 diagnosed right knee arthritis.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Therefore, the Board finds that a remand for another VA examination is required to reconcile the conflicting opinions as to the right knee's diagnosis and to obtain adequate etiology opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for service connection for a chronic eye disability manifested by light sensitivity and blurred vision, the Veteran was provided a VA examination in February 2011.  However, the Board does not find the VA examination adequate because the examiner's opinion was too equivocal (i.e., "does not appear to have") and did not address all theories of entitlement (i.e., whether the current eye pathology (i.e., status post left eye cataracts) was due to another event in-service besides having ear drops placed in his eyes (i.e., such as the left eye contusion sustained playing ball in April 1986) and whether the hyperopia, myopia, and/or presbyopia were aggravated by any superimposed disease or injury while on active duty including the ear drop incident and/or the contusion.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (holding that equivocal opinions have lesser probative value); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  Therefore, the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr, supra.

As to the claims for increased ratings for residuals of a right index finger fracture and a left ring finger fracture, given the above development the Board finds that while the appeal is in remand status the Veteran should be provided with a new VA examination to ascertain the current severity of his disabilities.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain from the SSA all the records pertinent to the appellant's award of disability benefits.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that they do not exist or that further efforts to obtain them would be futile.  All actions to obtain the records should be documented fully in the claims file.  If the records cannot be obtained, the Veteran and his representative should be notified in writing of their unavailable.  

2.  Obtain from the Veteran's reserve component any outstanding treatment and personnel records.  
Because these are Federal records, efforts to obtain them should be ended only if it is concluded that they do not exist or that further efforts to obtain them would be futile.  All actions to obtain the records should be documented fully in the claims file.  If the records cannot be obtained, the Veteran and his representative should be notified in writing of their unavailable.

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

4.  Associate with the claims file any outstanding treatment records of the Veteran from the Atlanta VA Medical Center.  

5.  After undertaking the development above to the extent possible, schedule the Veteran for an orthopedic examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

I. The Service connection Claims:

(a)  What are the diagnoses for all low back, right ankle, right knee, and left knee disabilities?

(b)  As to each diagnosed low back, right ankle, right knee, and left knee disability, is it at least as likely as not that it is related to or had its onset in service?

(c)  Is it at least as likely as not that arthritis in the low back, right ankle, right knee, and/or left knee manifested itself in the first post-service year?

In providing the etiology opinions, the examiner should consider the service treatment records that showed on a number of occasions complaints and treatment for right ankle pain, knee pain and/or locking, and/or low back pain.

In providing the etiology opinions, the examiner should consider the service treatment records that showed the Veteran complained of left knee problems in February 1983 following a tactical vehicle accident.

In providing the etiology opinions, the examiner should discuss the August 2013 diagnosis of right knee arthritis.

In providing the etiology opinions, the examiner cannot rely solely on absence of documentary evidence as a basis for any opinion.

II.  The Rating Claims:

(a)  Determine the severity of his residuals of a right index finger fracture and a left ring finger fracture.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests should be conducted.  

(b)  In addition to any other findings, the examiner should provide opinions as to whether either finger is ankylosed and whether the adverse symptomatology in either finger equates to amputation.  

(c)  The examiner should also fully describe the functional effects caused by the disabilities.  

In providing all the requested opinions, the examiner should consider the Veteran's competent lay statements regarding observable adverse symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After undertaking the above development to the extent possible, schedule the Veteran for an eye examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Does the Veteran have a chronic eye disability manifested by light sensitivity and blurred vision and, if so, what is its diagnosis?

(b) As to each diagnosed eye disability including the post-operative left eye cataract, is it at least as likely as not that it is related to or had its onset to any event in service including the accident when ear drops were placed in his eyes?

(c) As to hyperopia, myopia, and/or presbyopia, is it at least as likely as not that it was aggravated by a superimposed disease or injury while on active duty?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

In providing the requested opinions, the examiner should consider the service treatment records that showed complaints and treatment for sand in his eyes treated by mistake with ear drops, and diagnosed with abraded corneas in August 1978 as well as the left eye contusion sustained playing ball in April 1986 and the subsequent service records in which the Veteran complains of light sensitivity and/or blurred vision.

In providing the requested opinions, the examiner cannot rely solely on absence of documentary evidence as a basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Following the development above, the AMC should readjudicate the claims.  As to the rating claims, this adjudication should include consideration of whether the criteria for referral of either claim for extraschedular consideration have been met.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

8.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that provides notice of the laws and regulations as well as notice of all evidence added to the claims file since the July 2013 statement of the case.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


